Citation Nr: 0816034	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In the February 2006 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  The veteran appealed that denial. However, in a 
January 2007 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  The veteran has not appealed that decision; 
therefore, it will not be address by the Board.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2008, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

The Board notes that in December 2007 the veteran was 
provided a statement of the case addressing the issue of 
entitlement to service connection for depression and 
pseudofolliculitis barbae.  The cover letter sent with the 
statement of the case informed him that he must submit a 
timely substantive appeal in order to perfect his appeal on 
these issues.  The veteran did not return the enclosed VA 
Form 9, however, and at the April 2008 hearing he indicated 
that he was seeking appellate review only on the issues of 
entitlement to service connection for bilateral hearing loss 
disability and PTSD.  The Board will limit its decision 
accordingly.

The veteran submitted additional evidence in May 2008.  He 
waived the right to have this evidence initially considered 
by the originating agency.





FINDINGS OF FACT

1.  The veteran does not have hearing loss disability in 
either ear.  

2.  The veteran has PTSD that is etiologically related to a 
confirmed in-service stressor.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for PTSD, 
the Board notes that the record reflects that the veteran has 
been provided all required notice and the evidence currently 
of record is sufficient to substantiate the claim.  
Therefore, no further development of the record is required 
regarding this claim.

With respect to the claim for service connection for 
bilateral hearing loss disability, the record reflects that 
the veteran was provided with the notice required under the 
VCAA, to include notice that he should submit any pertinent 
evidence in his possession, by letter mailed in June 2005, 
prior to the initial adjudication of the claim.  Although the 
veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for service connection for bilateral hearing loss disability 
until April 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for bilateral hearing loss disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board notes that the veteran has been afforded 
appropriate VA examinations and that service medical records 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection can 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Bilateral Hearing Loss Disability

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is due to 
exposure to loud noises he sustained while serving aboard a 
destroyer.  

Service medical records do not show that the veteran was 
found to have hearing loss disability in either ear, and the 
VA outpatient treatment records document no complaint or 
treatment related to hearing loss disability in either ear.  
In September 2006, the veteran was afforded a VA examination 
to determine the nature and severity of any hearing loss 
disability present.  That examination yielded the following 
puretone thresholds: 

Hertz (Hz)	|500	|1000	|2000	|3000	|4000
	|
Right		|15	|20	|15	|10	|20	|
Left		|20	|25	|20	|15	|30	|

Speech discrimination was measured at 94 percent for each 
ear.

Based on these findings, the Board concludes that the veteran 
does not have bilateral hearing loss disability as defined by 
VA regulations.  Specifically, the auditory threshold in none 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies is not 26 decibels or greater; and 
neither speech recognition score is less than 94 percent.  
See 38 C.F.R. § 3.385.

There is no contrary medical evidence of record.  The Board 
acknowledges the veteran's belief that he has bilateral 
hearing loss disability and notes that he is capable of 
reporting his observations concerning his hearing acuity.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as 
a lay person without medical training, the veteran is not 
qualified to determine whether he has sufficient hearing 
impairment to qualify as a disability for VA compensation 
purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, in view of the medical evidence 
indicating that he does not have a hearing loss disability in 
either ear, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

PTSD

Initially, the Board notes that the medical evidence of 
record contains a diagnosis of PTSD and a medical opinion 
linking that diagnosis to an in-service stressor.  Numerous 
VA outpatient treatment records dated from December 2004 to 
January 2007 contain a diagnosis of PTSD.  In September 2006, 
a VA examiner confirmed the diagnosis and opined that the 
veteran's PTSD was at least as likely as not related to his 
naval service.  Therefore, the material issue in this case is 
whether the evidence of record supports a finding that any of 
the veteran's claimed in-service stressors occurred.

During the course of the appeal, the veteran identified 
several in-service, non-combat stressors.  In April 2008, the 
veteran testified that he witnessed several aircraft crashes 
while serving aboard a destroyer in the waters of North 
Vietnam.  He also testified that he helped operate the 
destroyer's guns and repeatedly shelled the land and provided 
cover fire for troops.  In addition, the veteran stated that 
he was required process dead bodies, according to a March 
2005 VA outpatient treatment record.

The Board finds that the veteran's account of providing cover 
fire with the destroyer's guns is supported by credible 
evidence.  The veteran's DD Form 214 reflects that he was a 
boatswain's mate, and a Personnel Information Exchange System 
(PIES) response indicates that he served aboard a destroyer 
in the official waters of Vietnam for several periods between 
July 1969 and June 1970.  A document summarizing the 
destroyer's history, submitted by the veteran in May 2008, 
indicates that the destroyer fired 11,253 rounds while 
operating in the gun lines off the coast of Vietnam between 
July 1969 and August 1969.

The Board, in its role as fact-finder, finds that the 
veteran's reported history is credible and, resolving 
reasonable doubt in his favor, supported by the evidence of 
record.  Therefore, all three requirements for service 
connection for PTSD have been met, and service connection for 
PTSD is warranted.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


